Opinion filed June 4, 2009




                                              In The


   Eleventh Court of Appeals
                                            __________

                                     No. 11-09-00130-CV
                                         __________

                             IN RE CYNTHIA HENRY DAVIS


                                 Original Mandamus Proceeding


                             MEMORANDUM OPINION
       Relator, Cynthia Henry Davis, seeks a writ of mandamus compelling respondent,
Hon. Marvin Moore, to transfer venue of the underlying suit from Midland County to Parker County
under TEX . FAM . CODE ANN . § 155.201(b) (Vernon 2008). To obtain a transfer of venue under
Section 155.201(b), a party must file a timely motion to transfer venue. Real party in interest, Amy
Leanne Rogillio, filed a petition to modify parent-child relationship on May 24, 2006. Davis was
named as the respondent in the petition. As a responding party to Rogillio’s suit, Davis was required
to file a motion to transfer venue “on or before the first Monday after the 20th day after the date of
service of citation or notice of the suit.” TEX . FAM . CODE ANN . § 155.204(b) (Vernon 2008). The
record does not show that Davis met the deadline for filing a motion to transfer venue. Instead,
Davis apparently did not file a motion to transfer venue until she filed a counter-petition to modify
parent-child relationship on April 7, 2009. Because Davis has not demonstrated that she filed a
timely motion to transfer venue, we cannot conclude that the trial court clearly abused its discretion.
Therefore, we deny Davis’s request for mandamus relief.


                                                       PER CURIAM

June 4, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                  2